Citation Nr: 1723043	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected residuals of a left shoulder dislocation.

2.  Entitlement to an initial disability rating higher than 20 percent for service-connected post-operative left shoulder dislocation.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel








INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1984 until January 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the pendency of the appeal, the RO issued a rating decision in July 2015 that granted service connection for left shoulder dislocation status-post surgery, and assigned an initial rating of 20 percent effective April 16, 2015.  While the Veteran did not appeal that decision, it is part and parcel of the Veteran's claim of entitlement to an increased rating for his left shoulder disability and properly before the Board.  The Board will not address the propriety of assigning two separate evaluations for the Veteran's left shoulder dislocation residuals under the same diagnostic code in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

This matter must be remanded to secure an adequate VA examination to assess the severity of the Veteran's left shoulder dislocation residuals.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet.App. 158 (2016). 

The Veteran's left shoulder was most recently examined in April 2015.  The examiner provided range of motion measurements for this joint without commenting on pain for passive, active, or nonweight-bearing motion.  The examiner did indicate that the Veteran had no pain with weight bearing, but this does not meet the full criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not needed.  
Also, the examiner indicated they were unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation.  The examiner explained that it "was not logical or ethical to resolve this issue" without being able to directly observe the Veteran "without conditions of total anonymity" for a specified period of time.  It appears the examiner failed to elicit any testimony from the Veteran with regard to this issue, and instead seemed to presuppose the Veteran's testimony would be unreliable.  On remand, testimony must be elicited from the Veteran regarding additional functional impairment resulting from repeated use over time.  

Lastly, on remand any outstanding and relevant treatment records should be identified and appropriate efforts made to associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected left shoulder disabilities-characterized as residuals of a left shoulder dislocation as well as post-operative left shoulder dislocation.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the Veteran's left shoulder for pain in active motion, passive motion, weight-bearing, and nonweight-bearing-and must attempt to obtain the same measurements in the Veteran's right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition, the examiner is asked to discuss (from observation of the Veteran on examination, from statements made by the Veteran on examination, and from review of the claims file) any weakened movement, excess fatigability with use, incoordination, and painful motion-and whether any such symptoms limit the Veteran's functional ability with repeated use over a period of time.  

With respect to the symptomatology shown on examination, the examiner is asked to differentiate between those symptoms associated with the Veteran's service-connected residuals of a left shoulder dislocation as well as those symptoms associated with his service-connected post-operative left shoulder dislocation.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Then, readjudicate the claims of entitlement to a disability rating greater than 10 percent for the service-connected residuals of a left shoulder dislocation and entitlement to a disability rating greater than 20 percent for the service-connected post-operative left shoulder dislocation.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

